


110 HRES 1346 IH: Recognizing that more than 160,000,000

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1346
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Brady of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing that more than 160,000,000
		  people in India are considered untouchable and dehumanized by the caste
		  system.
	
	
		Whereas the caste system, which dates back more than 2,000
			 years, divides the population into higher castes which include priests and
			 warriors and lower castes such as laborers;
		Whereas the untouchables’ most basic needs are not
			 fulfilled, and untouchables face great difficulties in accessing employment,
			 education, food, and health care;
		Whereas most untouchables are among the poorest people in
			 the world, living on less than $1 per day;
		Whereas India’s untouchables are relegated to undesirable
			 jobs and live in constant fear of being publicly humiliated, paraded naked,
			 beaten, and raped with impunity by upper caste Hindus seeking to keep them in
			 their place;
		Whereas the police, village councils and government
			 officials often support the caste system, which is based on Hindu religious
			 teachings;
		Whereas many crimes go unreported due to fear of reprisal,
			 police intimidation, inability to pay bribes demanded by police, or simply the
			 knowledge that the police will do nothing;
		Whereas at the bottom of the untouchable caste are
			 Dalits;
		Whereas nearly 90 percent of all poor Indians and 95
			 percent of all illiterate Indians are Dalits;
		Whereas every hour two Dalits are assaulted and every day
			 three women are raped, two Dalits are murdered, and two Dalit homes are
			 torched; and
		Whereas the caste system, a powerful tool for social
			 segregation, runs deep in the minds of Indians and has implications in everyday
			 life: Now, therefore, be it
		
	
		That the House of Representatives,
			 acknowledging that caste-based discrimination is institutionalized throughout
			 India and that its corrosive influence on the Indian people must be effectively
			 addressed, recognizes the caste system’s debilitating influence on the daily
			 lives of millions in India and encourages the United States to work with India
			 to find new approaches to this age-old problem.
		
